Citation Nr: 0002437	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  96-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for low back strain.


REPRESENTATION

Appellant represented by:	Herbert T. Schwartz, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted an increased evaluation for the 
service-connected low back strain to 20 percent disabling.  
In January 1997, a personal hearing was held at the RO, and 
subsequent to this hearing, the hearing officer increased the 
disability evaluation for the service-connected low back 
strain to 40 percent disabling.

In a decision dated in February 1998, the Board denied the 
veteran's claim for an increased evaluation in excess of 40 
percent for low back strain.  The veteran duly appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) (formerly known as the United States 
Court of Veterans Appeal).  In March 1999, the Court granted 
a joint motion for remand and to stay further proceedings, 
and vacated the Board's decision.  Hannah v. West, U.S. 
Vet.App. No. 98-984 (March 9, 1999).  The Court then remanded 
the case for compliance with the instructions contained in 
the joint motion for remand.  A copy of the court order and a 
copy of the joint motion for remand have been filed in the 
veteran's claims folder.  This decision is rendered by the 
Board in response to the joint motion for remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence of record shows that the veteran's service-
connected low back strain is productive of no more than 
severe impairment.

CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 40 
percent for low back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  


Factual Background

In an April 1976 rating decision, the RO granted service 
connection for low back strain, evaluated as noncompensably 
disabling.  The award was based on service medical records as 
well as reports of VA examinations.  

In August 1994, the veteran sought an increased rating for 
his service-connected low back strain.  

VA and private medical records and statements dated in 1994 
and 1995 reflect the following:  In July 1994, the veteran 
reported daily pain with occasional burning in the right 
buttock.  Physical examination revealed full range of motion 
of the spine.  The muscles were supple and deep tendon 
reflexes were 2+ in the lower extremities.  Straight leg 
raising was negative.  There was right buttock tenderness 
when the hip flexed and to deep palpation in the sacroiliac 
notch.  X-rays of the lumbar spine revealed considerable 
narrowing of the L4-5 disc, some narrowing of the L3-4 disc, 
and minimal scoliosis.  The assessment was low back pain with 
right sciatica.  The same assessment was noted the following 
month.

In September 1994, X-rays of the low back revealed 
degenerative changes involving the lumbar spine with 
osteophyte formation and narrowing of disc spaces.  In 
December 1994, a magnetic resonance imaging (MRI) of the 
lumbar spine revealed desiccated disc at L3 through L5 
levels, which was most marked at L4, narrowing of the canal 
at L3-L4 and L4-L5 from bulging discs and spurs, and 
bilateral foraminal narrowing at L4, greater on the left than 
the right.

In a December 1994 statement, a private physical therapist 
related that the veteran received outpatient treatment from 
July to August 1994 for low back pain.  This treatment 
consisted of moist heat, ultrasound, electrical stimulation 
and progression of therapeutic exercises.  The therapist 
noted that on discharge the veteran continued to relate 
subjective complaints of pain at a level of 2 (based on a 
pain scale of 0 to 10 with 0 being painfree and 10 severe 
pain).  He did state a significant decrease in radicular leg 
pain, but continued on an intermittent basis.  On physical 
examination in April 1995, the veteran was neurologically 
intact with 2+ deep tendon reflexes and 5/5 motor strength.  
Sensory was intact to pin prick.  There was negative straight 
leg raising bilaterally.

Received in May 1995 were treatment records from W.B. a 
private chiropractor, reflecting treatment for problems 
associated with the back, including chiropractic manual 
adjustments to the lumbar spine from December 1994 to May 
1995, with improvement shown.  The records note regularly 
occurring moderate to very severe muscle spasms with 
tenderness to palpation and direct pressure.  On May 8, 1995, 
he was treated with manual adjustments of the lumbar spine 
and was instructed to continue his home activities which 
included a walking program.

In May 1995, the RO increased the disability evaluation from 
noncompensable (zero percent) to 20 percent for the veteran's 
service-connected low back strain.  

An August 1995 statement from W.B. noted that the veteran had 
moderate degenerative disc disease at L5 and severe 
degenerative disc disease at L4, with moderate osteophyte 
formation at L5 and severe at L4.  He had been seen since 
December 1994 for monthly treatment of lumbar symptoms.  A 
December 1995 VA discharge summary revealed that on motor, 
coordination, and sensory examination, strength was 5/5 and 
deep tendon reflexes were 2+.  

On VA examination in June 1996, the veteran complained of 
pain and weakness in his thoracolumbar spine.  He indicated 
that at times he had cramping down his thighs into the 
anterior aspect of both legs.  He stated that he was provided 
a back brace at the time of the initial injury in service; 
however, he eventually removed the brace and was able to 
manage without it.  The examiner noted that the veteran 
walked with a very slow and deliberate gait.  Clinical 
evaluation revealed some lumbar tenderness but no 
paravertebral spasm or rigidity.  He flexed 85 degrees but 
stood with the thoracolumbar spine flexed at 16 degrees.  
Lateral bending was 22 degrees bilaterally.  He was able to 
walk on his toes and heels but did so with difficulty, but 
without evidence of paresis.  He was able to squat 75 
percent.  There was no dermatomal sensory deficits or 
myotomal weakness detected.  Straight leg raising was to 80 
degrees bilaterally.  X-rays of the lumbar spine revealed 
narrowing of L4 disc space with other disc spaces appearing 
maintained with degenerative lumbosacral facet changes.  The 
diagnosis was lumbar spondylosis.  

In January 1997, the veteran testified that his back pain 
sometimes woke him up and limited his movement.  He also 
stated that he experienced numbness in his legs which caused 
him to lose his balance at times.  See January 1997 hearing 
transcript.  

In a hearing officer's decision, dated in March 1997, the 
disability evaluation for the veteran's low back strain was 
increased to 40 percent disabling.  


Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's low back strain is currently evaluated as 40 
percent disabling under Diagnostic Code 5295.  Under this 
code, a 40 percent evaluation is warranted for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  A 40 percent evaluation is also 
warranted if only some of these manifestations are present 
with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent rating is the highest 
schedular evaluation assignable under Diagnostic Code 5295.

Although currently evaluated at the highest evaluation under 
the Diagnostic Code 5295, also potentially relevant is 
Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome.  Under this code, a 60 percent evaluation is 
warranted when the disability is pronounced and is manifested 
by persistent symptoms that are compatible with sciatic 
neuropathy with either (1) characteristic pain and 
demonstrable muscle spasm, (2) absent ankle jerk, or (3) 
other neurological findings appropriate to the site of the 
diseased disk, with little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293.  

Here, the Board observes that according to the evidence of 
record that veteran has objectively confirmed pain and 
tenderness in the low back.  The record further reflects that 
the veteran has expressed complaints of radiating pain down 
his leg, and the medical evidence does show findings of 
sciatica, which are consistent with sciatic neuropathy.  
According to the veteran's private chiropractor in 1995, the 
veteran has moderate to severe degenerative disc disease with 
osteophyte formation of the lumbar spine.  Moreover, the x-
ray evidence reveals disc space narrowing at the L4 level, 
and an MRI was noted to show disc bulging at L4-5 in the 
lumbosacral area.  Nevertheless, the results of the motor, 
sensory, and neurological tests were essentially found to be 
within normal limits on private and VA examinations 
(conducted between July 1994 and December 1995), and thus 
were not clinically characteristic of any neurological 
deficit.  In fact, these same data disclose that the veteran 
demonstrated motor strength of 5/5 with intact deep tendons 
reflexes and negative straight raising.  Further, as 
evidenced by the June 1996 report, no sign of sensory deficit 
or weakness was detected on examination, and the straight leg 
raising tests were to 80 degrees bilaterally.  The veteran 
walked on his toes and heels, albeit with some difficulty, 
but there was no evidence of paresis.  While the medical data 
of record, dated in December 1994 and May 1995, reflect that 
the veteran had moderate to severe muscle spasms, 
subsequently dated medical data provide no evidence that the 
veteran currently suffers from demonstrable muscle spasm 
resulting from the service-connected low back strain.  
Indeed, the June 1996 report reveals that there was no 
paravertebral spasm or rigidity of the lumbar spine.  Under 
diagnostic code 5293, a 60 percent evaluation requires 
evidence of demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings, all of which must be productive 
of pronounced impairment, in addition to the veteran's 
complaints of radiating pain and findings of sciatica 
neuropathy.  See generally DeLuca v. Brown, 8 Vet.App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.  In view of the foregoing, 
the Board must conclude that an increased evaluation for the 
veteran's service-connected low back strain under diagnostic 
code 5293 is not warranted.

Similarly, a 60 percent evaluation under diagnostic code 5285 
also requires evidence of abnormal mobility which requires a 
neck brace (jury mast).  Notably, however, the findings 
contained in the reports of examination dated in April and 
December 1995, as well as in June 1996, were not clinically 
characteristic of any deficit involving the veteran's gait or 
coordination.  Further, the veteran has acknowledged that, 
although he was initially provided a back brace in service, 
he no longer uses the brace and is able to manage without it.  
Hence, an increased evaluation in excess of the prevailing 40 
percent rating, under diagnostic code 5285, is not warranted.  
In a similar manner, an increased evaluation is not warranted 
under either diagnostic code 5286 or 5289, in light the fact 
that the veteran clinically shows lumbar spine motion, and 
thus there is no evidence of ankylosis of the spine, or of 
the lumbar spine in particular.  As the foregoing clinical 
record shows no evidence of abnormal mobility requiring a 
neck brace, or ankylosis of the lumbar spine, the record 
shows that the veteran's service-connected low back strain is 
most appropriately evaluated under diagnostic code 5295.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a higher rating.  Furthermore, 
the Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.  In this case, however, the evidence of 
record reflects that the veteran does not exhibit weakness, 
deformity, atrophy, fasciculation, or any other signs of 
disability greater than the impairment recognized by the 
current evaluation.  Thus, the Board finds that 38 C.F.R. §§ 
4.40 or 4.45 do not provide a basis for a higher rating.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 



ORDER

An increased evaluation in excess of 40 percent for low back 
strain is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




